United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lacon, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0886
Issued: August 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2016 appellant filed a timely appeal of a January 7, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

After OWCP’s January 7, 2016 decision, appellant submitted additional evidence. However, the Board may not
consider new evidence on appeal; see 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 14, 2015 appellant then a 52-year-old clerk, filed an occupational disease
claim (Form CA-2), alleging that she developed carpal tunnel syndrome as a result of manual
sorting, casing, and keying mail, eight hours a day throughout her 28-year postal career. She
first became aware of her condition on October 8, 2015 and realized that it was causally related
to her employment on the same date. Appellant was last exposed to the conditions alleged to
have caused her condition on October 8, 2015.
By letter dated November 12, 2015, OWCP advised appellant of the type of evidence
needed to establish her claim. It particularly requested that she submit a physician’s reasoned
opinion with medical diagnoses addressing the relationship of her claimed condition and specific
employment factors. OWCP also requested the employing establishment submit treatment notes
if appellant was treated at an agency medical facility.
Appellant submitted a report from Dr. Robert J. Mitchell, an osteopath, dated
November 12, 2015, who treated her for bilateral hand pain, finger numbness, and tingling. She
reported a gradual onset of pain over a 10-year period and advised that two years ago she
underwent an electromyogram (EMG) and was diagnosed with carpal tunnel syndrome.
Appellant reported difficulty with activities of daily living, dropping items, and limited gripping.
Dr. Mitchell noted findings of abnormal bilateral upper extremity peripheral sensation when
tested for two-point discrimination, decreased sensation of the median nerve distribution,
positive Tinel’s and Phalen’s signs, normal alignment the bilateral wrists with no deformity or
tenderness, and intact strength of the bilateral forearms, wrists, and hands. He diagnosed
bilateral carpal tunnel syndrome and counseled appellant on conservative treatment and surgical
options and alternatives. Dr. Mitchell referred appellant for an updated EMG.
In a decision dated January 7, 2016, OWCP denied the claim finding that the
requirements have not been met for establishing an injury or medical condition causally related
to the accepted work factors.3
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, he or she must submit sufficient evidence to establish that he or she experienced a specific

3

By decision dated May 23, 2016, OWCP denied appellant’s request for a review of the written record as
untimely. The Board and OWCP may not simultaneously exercise jurisdiction over the same issue in the same case.
Because OWCP must review its decision in order to exercise its discretion on whether to grant an untimely request
for a hearing, it may not issue a decision granting or denying a request for a hearing regarding the issue on appeal
before the Board. It lacked authority to issue its May 23, 2016 decision, as the case was at that time before the
Board on an appeal of the same decision on which the hearing was requested. Accordingly, OWCP’s May 23, 2016
decision is rendered null and void. See 20 C.F.R. § 501.2(c)(3); Arlonia B. Taylor, 44 ECAB 591, 597 (1993).

2

event, incident, or exposure occurring at the time, place, and in the manner alleged. Appellant
must also establish that such event, incident, or exposure caused an injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
It is undisputed that appellant’s work duties as a clerk included repetitively sorting mail,
casing mail, and keying mail. It is also undisputed that she was diagnosed with bilateral carpal
tunnel syndrome. However, the Board finds that appellant has not submitted sufficient medical
evidence to establish that her diagnosed conditions are causally related to specific employment
factors.
On November 12, 2015 OWCP advised appellant of the type of medical evidence needed
to establish her claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how specific employment factors may have caused or aggravated her
claimed condition.
The only medical evidence submitted by appellant was a November 12, 2015 report from
Dr. Mitchell who treated appellant for bilateral hand pain, finger numbness, and tingling.
Appellant reported a gradual onset of pain over a 10-year period and advised that she had been
diagnosed with carpal tunnel syndrome. Dr. Mitchell noted findings on examination and
diagnosed bilateral carpal tunnel syndrome. However, this report fails to note a history of injury6
or offer an opinion on how appellant’s employment could have caused or aggravated her
4

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
5

Solomon Polen, 51 ECAB 341 (2000).

6

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

3

condition.7 Consequently this report is of limited probative value and does not establish
appellant’s occupational disease claim.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment and the diagnosed condition. Therefore, these
notes are insufficient to meet appellant’s burden of proof.
The record contains no other medical evidence. Because appellant has not submitted
reasoned medical evidence explaining how and why her bilateral carpal tunnel syndrome is
employment related, she has not met her burden of proof.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence, and OWCP
therefore properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
occupational disease causally related to factors of her federal employment.

7

A.D., 58 ECAB 149 (November 14, 2006) (medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the January 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

